Citation Nr: 0425689	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disability, 
characterized as interstitial fibrosis, to include as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to July 
1991, to include service in Southwest Asia from February 1991 
to June 1991.  He also has verified service from October 1961 
to August 1962; June 11, 1963 to June 16, 1963; and from 
September 10, 1963 to September 12, 1963.

This case first came before the Board of Veterans' Appeals 
(the Board) on appeal from a March 2000 rating decision of 
the Montgomery, Alabama, Regional Office (the RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
a previously denied claim of entitlement to service 
connection for a lung disability had not been reopened.  

In an August 2001 decision, the Board held that new and 
material evidence had been submitted, thereby reopening the 
veteran's claim; in conjunction with that decision, the Board 
remanded the claim to the RO for additional development of 
the record and to address due process matters inherent upon 
the reopening of the claim.  

In May 2004 the RO denied entitlement to service connection 
for chronic obstructive pulmonary disease and interstitial 
fibrosis, claimed as due to an undiagnosed illness.

The case is again before the Board for appellate 
consideration.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that a lung disability, diagnosed as interstitial 
fibrosis, cannot satisfactorily be dissociated from the 
veteran's active service.




CONCLUSION OF LAW

Interstitial fibrosis was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
service connection for a lung disability diagnosed as 
interstitial fibrosis has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

For reasons stated below, the VCAA is not applicable to this 
case with respect to the issue of entitlement to service 
connection for a lung disability diagnosed as interstitial 
fibrosis.  Id.


Criteria

General Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).


Persian Gulf War

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

`(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--
`(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
`(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).
`(2) For purposes of this subsection, the term `qualifying 
chronic disability' means a chronic disability resulting 
from any of the following (or any combination of any of 
the following):
`(A) An undiagnosed illness.
`(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.
               `(C) Any diagnosed illness that the Secretary 
determines in regulations  prescribed under subsection (d) 
warrants a presumption of service-connection.'.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time 
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War. 

(c)(1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection for an undiagnosed illness (or combination of 
undiagnosed illnesses) previously established under this 
section is no longer warranted - 

Subsection (c)(1) of such section is amended--in the 
matter preceding subparagraph (A), by striking `for an 
undiagnosed illness (or combination of undiagnosed 
illnesses)'; and in subparagraph (A), by striking `for 
such illness (or combination of illnesses)'.

(A) a veteran who was awarded compensation under this section 
for such illness (or combination of illnesses) on the basis 
of the presumption shall continue to be entitled to receive 
compensation under this section on that basis; and 

(B) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from the disease on the basis of the presumption before that 
date shall continue to be entitled to receive dependency and 
indemnity compensation on that basis. 

(2) This subsection shall cease to be effective 10 years 
after the first day of the fiscal year in which the National 
Academy of Sciences submits to the Secretary the first report 
under section 1603 of the Persian Gulf War Veterans Act of 
1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

(d)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid. (B) A 
description of the illnesses for which compensation under 
this section may be paid. (C) A description of any relevant 
medical characteristic (such as a latency period) associated 
with each such illness. 

(e) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(f) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
`(1) Fatigue.
`(2) Unexplained rashes or other dermatological signs 
or symptoms.
`(3) Headache.
`(4) Muscle pain.
`(5) Joint pain.
`(6) Neurological signs and symptoms.
`(7) Neuropsychological signs or symptoms.
`(8) Signs or symptoms involving the upper or lower 
respiratory system.
`(9) Sleep disturbances.
`(10) Gastrointestinal signs or symptoms.
`(11) Cardiovascular signs or symptoms.
`(12) Abnormal weight loss.
                  (13) Menstrual disorders.'.

`(h)(1) If the Secretary determines with respect to a 
medical research project sponsored by the Department that 
it is necessary for the conduct of the project that 
Persian Gulf veterans in receipt of compensation under 
this section or section 1118 of this title participate in 
the project without the possibility of loss of service 
connection under either such section, the Secretary shall 
provide that service connection granted under either such 
section for disability of a veteran who participated in 
the research project may not be terminated. 
Except as provided in paragraph (2), notwithstanding any 
other provision of law any grant of service-connection 
protected under this subsection shall remain service-
connected for purposes of all provisions of law under this 
title.
`(2) Paragraph (1) does not apply in a case in which--
`(A) the original award of compensation or service 
connection was based on fraud; or
`(B) it is clearly shown from military records that 
the person concerned did not have the requisite 
service or character of discharge.
       (3) The Secretary shall publish in the Federal 
Register a list of medical research projects sponsored by the 
Department for which service connection granted under this 
section or section 1118 of this title may not be terminated 
pursuant to paragraph (1).  38 U.S.C.A. § 1117, as amended by 
Pub. L. 107-103, secs. 202(a), (b)(1), (d)(1) and 203(a), 115 
Stat. 988, 989, effective March 1, 2002. 

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: 

(i)	became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 
In Sec. 3.317, paragraph (a)(1)(i) is amended by removing 
"December 31, 2001" and adding, in its place, "December 
31, 2006". 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. 

The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317, as amended effective November 9, 2001 at 
66 Fed. Reg: 56614-56615 (November 9, 2001). 

Presumptions of service connection for illnesses associated 
with service in the Persian Gulf during the Persian Gulf War. 
(a)(1) For purposes of section 1110 of this title, and 
subject to section 1113 of this title, each illness, if any, 
described in paragraph (2) shall be considered to have been 
incurred in or aggravated by service referred to in that 
paragraph, notwithstanding that there is no record of 
evidence of such illness during the period of such service. 

(2) An illness referred to in paragraph (1) is any diagnosed 
or undiagnosed illness that - (A) the Secretary determines in 
regulations prescribed under this section to warrant a 
presumption of service connection by reason of having a 
positive association with exposure to a biological, chemical, 
or other toxic agent, environmental or wartime hazard, or 
preventive medicine or vaccine known or 


presumed to be associated with service in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War; and (B) becomes manifest within the period, if any, 
prescribed in such regulations in a veteran who served on 
active duty in that theater of operations during that war and 
by reason of such service was exposed to such agent, hazard, 
or medicine or vaccine. 

(3) For purposes of this subsection, a veteran who served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and has an illness described in 
paragraph (2) shall be presumed to have been exposed by 
reason of such service to the agent, hazard, or medicine or 
vaccine associated with the illness in the regulations 
prescribed under this section unless there is conclusive 
evidence to establish that the veteran was not exposed to the 
agent, hazard, or medicine or vaccine by reason of such 
service. 


`(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.'.

(b)(1)(A) Whenever the Secretary makes a determination 
described in subparagraph (B), the Secretary shall prescribe 
regulations providing that a presumption of service 
connection is warranted for the illness covered by that 
determination for purposes of this section. 

(B) A determination referred to in subparagraph (A) is a 
determination based on sound medical and scientific evidence 
that a positive association exists between - (i) the exposure 
of humans or animals to a biological, chemical, or other 
toxic agent, environmental or wartime hazard, or preventive 
medicine or vaccine known or presumed to be associated with 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; and (ii) the occurrence of a diagnosed 
or undiagnosed illness in humans or animals. 

(2)(A) In making determinations for purposes of paragraph 
(1), the Secretary shall take into account - (i) the reports 
submitted to the Secretary by the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998; and (ii) all other sound medical and scientific 
information and analyses available to the Secretary. (B) In 
evaluating any report, information, or analysis for purposes 
of making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review. 

(3) An association between the occurrence of an illness in 
humans or animals and exposure to an agent, hazard, or 
medicine or vaccine shall be considered to be positive for 
purposes of this subsection if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association. 

(c)(1) Not later than 60 days after the date on which the 
Secretary receives a report from the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998, the Secretary shall determine whether or not a 
presumption of service connection is warranted for each 
illness, if any, covered by the report. 

(2) If the Secretary determines under this subsection that a 
presumption of service connection is warranted, the Secretary 
shall, not later than 60 days after making the determination, 
issue proposed regulations setting forth the Secretary's 
determination. 

(3)(A) If the Secretary determines under this subsection that 
a presumption of service connection is not warranted, the 
Secretary shall, not later than 60 days after making the 
determination, publish in the Federal Register a notice of 
the determination. The notice shall include an explanation of 
the scientific basis for the determination. 

(B) If an illness already presumed to be service connected 
under this section is subject to a determination under 
subparagraph (A), the Secretary shall, not later than 60 days 
after publication of the notice under that subparagraph, 
issue proposed regulations removing the presumption of 
service connection for the illness. 

(4) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance. 

(d) Whenever the presumption of service connection for an 
illness under this section is removed under subsection (c) - 
(1) a veteran who was awarded compensation for the illness on 
the basis of the presumption before the effective date of the 
removal of the presumption shall continue to be entitled to 
receive compensation on that basis; and (2) a survivor of a 
veteran who was awarded dependency and indemnity compensation 
for the death of a veteran resulting from the illness on the 
basis of the presumption before that date shall continue to 
be entitled to receive dependency and indemnity compensation 
on that basis.  

(e) Subsections (b) through (d) shall cease to be effective 
10 years after the first day of the fiscal year in which the 
National Academy of Sciences submits to the Secretary the 
first report under section 1603 of the Persian Gulf War 
Veterans Act of 1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

38 U.S.C.A. § 1118. (Added Pub. L. 105-277, div. C, title 
XVI, Sec. 1602(a)(1), Oct. 21, 1998, 112 Stat. 2681-742.); as 
amended by Pub. L. 107-103, secs. 202(b)(2), (d)(1), 115 
Stat. 989, effective March 1, 2002. 

As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Persian Gulf War Veterans 
Act of 1998, Pub. L. 105-277, 112 Stat. 2681-742 through 
2681-749 (codified at 38 U.S.C. 1118), and the Veterans 
Programs Enhancement Act of 1998, Pub. L. 105- 368, 112 Stat. 
3315, has determined that there is no basis to establish a 
presumption of service connection for any disease based on 
service in the Persian Gulf during the Persian Gulf War. 66 
Fed. Reg. 35702-357 (July 6, 2001).
SUMMARY: In a notice published July 6, 2001 (66 FR 35702-
35710), we stated in the SUMMARY paragraph, "As required by 
law, the Department of Veterans Affairs (VA) hereby gives 
notice that the Secretary of Veterans Affairs, under the 
authority granted by the Persian Gulf War Veterans Act of 
1998, Pub. L. 105-277, 112 Stat. 2681-742 through 2681-749 
(codified at 38 U.S.C. 1118), and the Veterans Programs 
Enhancement Act of 1998, Pub. L. 105-368, 112 Stat. 3315, has 
determined that there is no basis to establish a presumption 
of service connection for any disease based on service in the 
Persian Gulf during the Persian Gulf War."

The purpose of this notice is to clarify that the September 
7, 2000, National Academy of Sciences (NAS) report entitled 
"Gulf War and Health, Volume 1. Depleted Uranium, Sarin, 
Pyridostigmine Bromide, Vaccines" covered only those items. 

This notice also is to clarify that VA's July 6, 2001, notice 
was intended to convey to the public that the Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
had determined only that, at that time, there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  66 Fed. Reg. 58784-58785 (November 23, 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

As discussed above, in order for service connection to be 
granted three elements must be present: (1) current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  The Board will discuss each of these in turn.

With respect to element (1), the medical evidence 
demonstrates that a lung disability is currently manifested.  
Recent medical records reflect diagnoses to include 
interstitial fibrosis.  

The Board accordingly finds that Hickson element (1), medical 
evidence of a current disability, in the form of currently 
manifested lung impairment, is satisfied. 

With regard to the in-service incurrence or aggravation of a 
disease or injury, Hickson element (2), the veteran's service 
medical records do not reflect complaints of pulmonary 
problems.  

A July 1991 medical record notes complaints of shortness of 
breath; this record, however, is dated 10 days following the 
date of the veteran's separation from active service.  
Accordingly, the Board finds that Hickson element (2), the 
in-service incurrence or aggravation of a disease or injury, 
is not satisfied.

The failure to satisfy Hickson element (2), the in-service 
incurrence or aggravation of a disease or injury, does not, 
in and of itself, mandate a conclusion that service 
connection cannot be granted.  

To the contrary, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  This provision, in essence, requires satisfaction of 
Hickson element (3), medical nexus.  

In the instant case, the record contains several opinions by 
physicians to the effect that the veteran's current lung 
disability is related to, or a product of, his active 
service.  

In a statement dated in August 2003, a private physician 
noted that the veteran underwent right single lung 
transplantation for end-stage interstitial lung disease that 
appeared most likely to be idiopathic pulmonary fibrosis, and 
that, while the exact cause of this disability remained 
undetermined, "it would appear, as likely as not, that [the 
veteran's] illness was related to some type of chemical or 
environmental exposure during his service in the Gulf War."  

Similarly, another private physician indicated in May 2000 
that the veteran's idiopathic pulmonary fibrosis was "as 
likely as not" related to his exposure to chemicals and 
other environmental factors during the time he spent in the 
Gulf War.  

In contrast, the report of a February 2003 VA examination 
that was undertaken expressly to address the question of 
nexus shows a conclusion by the examiner that, while the 
veteran did not manifest any symptoms of pulmonary fibrosis 
while in service, it would be "impossible" to render an 
opinion regarding the likelihood of his condition being 
related to his military service.  

In brief, the medical evidence demonstrates that there is a 
nexus between the veteran's current lung disability and his 
period of active service in Southwest Asia during the Persian 
Gulf War.  The Board finds dispositive the fact that two 
physicians have indicated that it is as likely as not that 
such a relationship exists, and that a VA physician, on 
examination of the veteran and review of the evidence, did 
not find otherwise.  On this basis, the Board concludes that 
service connection for a lung disability, characterized as 
interstitial fibrosis, is appropriate.

The Board notes that the veteran has identified his lung 
problem as an undiagnosed illness, and that he has sought 
service connection with reliance upon the statutory and 
regulatory provisions, referenced above, that allow for 
service connection for undiagnosed disability arising from 
Persian Gulf War participation.  

The Board must point out, however, that a clear diagnosis of 
interstitial fibrosis has been repeatedly furnished by 
medical care providers with regard to the nature of his lung 
impairment.  "Interstitial fibrosis" is not an inchoate 
medical problem, but rather is a specific medical diagnosis.  
As such, service connection cannot be granted on the basis 
that his lung problems are an undiagnosed illness.  

VA is, however, not precluded from considering other possible 
means by which service connection can be granted; while the 
veteran is claiming service connection due to undiagnosed 
illness, the Board must also consider whether service 
connection on a direct basis is warranted.  Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994).  In the instant case, it has 
done so, and has found that service connection for the 
veteran's lung disability, diagnosed as interstitial 
fibrosis, is appropriate.


ORDER

Entitlement to service connection for a lung disability, 
diagnosed as interstitial fibrosis, is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



